


110 HR 251 : Truth in Caller ID Act of

U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 251
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 13, 2007
			Received; read twice and referred to the Committee on
			 Commerce, Science, and Transportation
		
		AN ACT
		To amend the Communications Act of 1934 to
		  prohibit manipulation of caller identification information, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Caller ID Act of
			 2007.
		2.Prohibition
			 regarding manipulation of caller identification informationSection 227 of the Communications Act of
			 1934 (47 U.S.C.
			 227) is amended—
			(1)by redesignating
			 subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively;
			 and
			(2)by inserting after
			 subsection (d) the following new subsection:
				
					(e)Prohibition on
				provision of deceptive caller identification information
						(1)In
				generalIt shall be unlawful
				for any person within the United States, in connection with any
				telecommunications service or VOIP service, to cause any caller identification
				service to transmit misleading or inaccurate caller identification information,
				with the intent to defraud or cause harm.
						(2)Protection for
				blocking caller identification informationNothing in this
				subsection may be construed to prevent or restrict any person from blocking the
				capability of any caller identification service to transmit caller
				identification information.
						(3)Regulations
							(A)DeadlineNot
				later than 6 months after the enactment of this subsection, the Commission
				shall prescribe regulations to implement this subsection.
							(B)Consideration of
				related regulationsIn
				conducting the proceeding to prescribe the regulations required by subparagraph
				(A) of this paragraph, the Commission shall examine whether the Commission’s
				regulations under subsection (b)(2)(B) of this section should be revised to
				require non-commercial calls to residential telephone lines using an artificial
				or pre-recorded voice to deliver a message to transmit caller identification
				information that is not misleading or inaccurate.
							(4)Effect on other
				lawsNothing in this subsection shall be construed to authorize
				or prohibit any investigative, protective, or intelligence activities performed
				in connection with official duties, and in accordance with all applicable laws,
				by a law enforcement agency of the United States, a State, or a political
				subdivision of a State, or by an intelligence agency of the United
				States.
						(5)Savings
				provisionExcept for
				paragraph (3)(B), nothing in this subsection may be construed to affect or
				alter the application of the Commission’s regulations regarding the
				requirements for transmission of caller identification information, issued
				pursuant to the Telephone Consumer Protection Act of 1991 (Public Law
				102–243) and the amendments made by such Act.
						(6)DefinitionsFor
				purposes of this subsection:
							(A)Caller
				identification informationThe term caller identification
				information means information provided to an end user by a caller
				identification service regarding the telephone number of, or other information
				regarding the origination of, a call made using a telecommunications service or
				VOIP service.
							(B)Caller
				identification serviceThe term caller identification
				service means any service or device designed to provide the user of the
				service or device with the telephone number of, or other information regarding
				the origination of, a call made using a telecommunications service or VOIP
				service. Such term includes automatic number identification services.
							(C)VOIP
				serviceThe term VOIP
				service means a service that—
								(i)provides real-time voice communications
				transmitted through end user equipment using TCP/IP protocol, or a successor
				protocol, for a fee or without a fee;
								(ii)is offered to the
				public, or such classes of users as to be effectively available to the public
				(whether part of a bundle of services or separately); and
								(iii)has the
				capability to originate traffic to, or terminate traffic from, the public
				switched telephone
				network.
								.
			
	
		
			Passed the House of
			 Representatives June 12, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
